Citation Nr: 0828492	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO. 03-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for paralysis 
of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel






INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1952. 

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2004 and February 2007. Each time, it 
was remanded for further development. 

In May 2005, the VA Appeals Management Center (AMC) in 
Washington, D.C. granted the veteran's claim of entitlement 
to service connection for peripheral neuropathy of the left 
wrist, and assigned a 20 percent rating, effective March 11, 
2002. In March 2008, the AMC confirmed and continued that 
rating. Thereafter, the case was returned to the Board for 
further appellate action.

In its February 2007 remand, the Board characterized the 
veteran's peripheral neuropathy of the left wrist as 
paralysis to more accurately reflect the criteria set forth 
in VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 
(2007). Such characterization does not indicate a grant of 
service connection for any additional disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has moderate incomplete paralysis of the left 
(major) wrist, manifested primarily by pain, parestheia, and 
weakness.


CONCLUSION OF LAW

The criteria for a 40 percent rating for paralysis of the 
left wrist have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8512 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to an increased rating for paralysis of the left 
wrist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide. Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, in this case the RO) decision 
on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In January 2008, the Court held that in order to establish an 
increased rating for the veteran's service-connected 
disabilities, the evidence had to show that such disabilities 
had worsened and the manner in which such worsening had 
affected the veteran's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

Further, if the Diagnostic Code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

Collectively, VA notice and duty to assist letters dated in 
August 2001, October 2003, June 2004, and March 2007 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as well as the considerations set forth in 
Vazquez-Flores. Those letters informed the veteran of the 
evidence needed to establish the benefits sought, of what VA 
would do or had done, and of the information and evidence the 
veteran should provide. These letters also informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency. 

To date, the relevant evidence on file includes, the 
veteran's service medical records; reports of VA examinations 
performed in November 2000 and February 2008; statements from 
the veteran's chiropractor, K. S., D.C., dated in March 2002, 
January 2004, and March 2007; and written submissions from 
the veteran and his representative. 

In April 2008, the AMC received a response to a Supplemental 
Statement of the Case which it had issued the previous month. 
The veteran indicated that he had no additional information 
or evidence to submit in support of his appeal and requested 
that the AMC return his case to the Board for appellate 
consideration as soon as possible. Therefore, the Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence that might be relevant to the issue on appeal. 
Indeed, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim. Following those efforts, the AMC reviewed the 
entire record and readjudicated the claim. Therefore, it is 
not prejudicial to the veteran for the Board to proceed to a 
consideration of the merits of the appeal. See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).
Analysis

The veteran contends that the 20 percent rating for the 
service-connected paralysis in his left wrist does not 
adequately reflect the level of impairment caused by that 
disability. He states that the wrist is so weak that it has a 
significant impact on his employment. Therefore, he maintains 
that an increased rating is warranted. 

After reviewing the record, the Board finds that the 
neurologic manifestations of the veteran's service-connected 
left wrist disability more nearly reflect moderate incomplete 
paralysis. Accordingly, an increased rating is warranted. 

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). 

The neurologic manifestations of the veteran's left wrist 
disability are rated as paralysis of the lower radicular 
group. The lower radicular group includes all intrinsic 
muscles of the hand and some or all of the flexors of the 
wrist or fingers. 38 C.F.R. § 4.124a, Diagnostic Code 8512. A 
20 percent rating is warranted for mild incomplete paralysis 
of the dominant hand, while a 40 percent rating is warranted 
for moderate incomplete paralysis. A 50 percent rating is 
warranted for severe incomplete paralysis of the dominant 
wrist.

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. In the evaluation of schedular 
evaluations, VA may only consider factors as enumerated in 
the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity. Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity. The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes. 
38 C.F.R. § 4.69.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at 
issue, separate ratings can be assigned for separate periods 
from the time service connection became effective.). In any 
event, the following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

The report of the most recent VA examination shows that 
although the veteran writes with his right hand, he is 
ambidextrous. Since his service-connected left wrist is more 
severely injured than the right, the left wrist will be 
considered dominant for rating purposes. 

The preponderance of the evidence, including the February 
2008 VA examination and the reports from K. S., D.C., show 
that the veteran's neurologic impairment of the left wrist is 
manifested primarily by pain, paresthesia, and weakness. He 
reportedly drops items from his left hand without any reason 
and is no longer able to climb ladders due to a weak left 
hand grip. Generally, he has decreased strength of 2+ on the 
left compared to 3+ to 5+ on the right. His symptoms are 
reportedly exacerbated by overuse and carrying more than 
twenty pounds, and the most recent VA examiner, found that 
the neurologic damage in the veteran's left wrist had a 
significant impact on his employment at a marina. Such 
findings meet or more nearly approximate the criteria for a 
finding of moderate incomplete paralysis of the lower 
radicular group under 38 C.F.R. § 4.124a, Diagnostic Code 
8512. At the very least, the Board finds that the weight of 
the evidence is in approximate balance. That is, there is an 
approximate balance of evidence both for and against the 
claim for an increased rating. Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran; and, 
therefore, the claim will be granted on that basis. 
38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue). Accordingly, a 40 percent 
rating is warranted.

The Board has considered the possibility of a still-higher 
schedular evaluation. However, there is no competent evidence 
to suggest that the neurologic manifestations are productive 
of or more nearly reflect severe incomplete paralysis of the 
lower radicular group. Therefore, a 40 percent rating, and no 
more, is granted for the service-connected paralysis of the 
veteran's left wrist.

In arriving at this decision, the Board notes that the 
veteran also experiences early arthritis and limitation of 
motion in his left wrist. However, those findings are 
contemplated by a separate 10 percent rating for his service-
connected residuals of a fractured left radius. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2007); see Esteban v. Brown, 6 
Vet. App. 259-261-62 (1994); VAOPGCPREC 23-97. To also 
evaluate those findings under 38 C.F.R. § 4.124a, Diagnostic 
Code 8512 would constitute the prohibited practice of 
pyramiding, that is, the evaluation of the same disability, 
or the same manifestation of a disability under different 
diagnostic codes. 38 C.F.R. § 4.14 (2007). 


ORDER

Entitlement to a 40 percent rating for paralysis of the left 
wrist is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


